—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered January 7, 1993, convicting him of murder in the second degree, attempted murder in the second degree, assault in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Egitto, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed (see, People v Thomas, 218 AD2d 717 [decided herewith]). Mangano, P. J., Joy, Krausman and Florio, JJ., concur.